UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6878



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

JAMES ALEXANDER BRUNER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-94-93-F, CA-95-438-5-F)


Submitted:   May 14, 1996                  Decided:   June 27, 1996


Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James Alexander Bruner, Appellant Pro Se. Harold Franklin Askins,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss on the reasoning

of the district court. United States v. Bruner, Nos. CR-94-93-F;
CA-95-438-5-F (E.D.N.C. May 23, 1995). Regarding Appellant's claim

that the district court erred in proceeding under Rule 4 of the

Rules Governing § 2255 Proceedings, we find the claim meritless. We
note that the district court's order recognizes the discrepancy be-

tween the offense of conviction stated in the judgment (possession

of an explosive) and the offense Bruner actually pled guilty to
which was "attempt to possess." Order at 6-7. To remedy this incon-

sistency, we suggest that the district court amend the judgment to

reflect that Bruner was convicted of "attempt to possess" rather

than "possession of an explosive." We deny Appellant's motion for

appointment of counsel and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2